Citation Nr: 1707339	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular total rating based upon individual unemployability (TDIU) prior to August 30, 2005.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from September 1979 to January 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before the Board in connection with his appeal in September 2011.  In an August 2011 statement, the Veteran withdrew his request, and thus his request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

This matter was previously remanded by the Board in September 2013, August 2015, and February 2016.  The matter has since been returned for further appellate review.

FINDING OF FACT

Prior to August 30, 2005, the Veteran was unemployable due to his service-connected PTSD.  

CONCLUSION OF LAW

The criteria for an extraschedular TDIU prior to August 30, 2005 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim decided herein are moot.

Law and Analysis

The Veteran seeks entitlement to a TDIU as a result of service-connected posttraumatic stress disorder (PTSD) prior to August 30, 2005.  He asserts that he quit his prior job in 2002 due to nerves and that he got too upset with his coworkers and feared he was going to hurt himself or someone else.

A TDIU requires impairment so severe as to render the average person unable to follow a substantially-gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  When a schedular rating is less than total, a TDIU may be assigned when certain schedular criteria are met: if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  A TDIU also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in § 4.16(a).  As the current Veteran's PTSD was evaluated as 50 percent disabling prior to August 30, 2005, the issue on appeal is entitlement to a TDIU on an extraschedular basis under § 4.16(b) prior to August 30, 2005.  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment exists when earned annual income does not exceed the Federal poverty threshold for one person, and cannot be considered substantially-gainful employment.  38 C.F.R. § 4.16(a). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Following a December 2003 psychiatric assessment, a private physician, Dr. J.L., noted the Veteran had a current diagnosis of PTSD and a current GAF score of 30.  The Veteran endorsed symptoms of depressed mood, thoughts of death, crying spells, and frequent auditory and visual hallucinations. The Veteran was unemployed, and had last worked as a supervisor at a packing plant.  The physician reported that, due to the service-connected PTSD, the Veteran was severely compromised in his ability to sustain work relationships and was therefore considered to be totally disabled and unemployable.

At a January 2004 mental health consultation, the Veteran presented with complaints of irritability and anger outbursts, memory and concentration problems, and social avoidance behaviors, among others.  He reported he did not work and was in receipt of disability benefits for a neck condition. 

At a June 2004 mental health appointment, the Veteran endorsed symptoms of short term memory loss and significant irritability around others.  The physician increased the Veteran's medication improve his irritability.  At an August 2004 VA mental health appointment the Veteran reported reduced irritability that he attributed to his children no longer coming to his house as often.

In a September 2004 letter, Dr. J.L. wrote an update on the Veteran's condition.  He noted the Veteran had no improvement in his symptoms with treatment; and continued to have irritability, anger outbursts, and concentration and memory problems.  Dr. J.L. wrote that, due to the Veteran's PTSD, the Veteran was severely compromised in his ability to sustain work relationships.  Thus, Dr. J.L. again opined the Veteran was permanently disabled and unemployable.

At an August 2005 mental health appointment, the Veteran reported that his wife had divorced him two months prior due to his bad temper.  The Veteran continued to report difficulty concentrating, being forgetful, and having difficulty making decisions.  He continued to endorse nervousness and anxiety around other people, and preferred to spend his time alone.  He stated he had no contact with his ex-wife, and little contact with his children.  The clinical social worker noted the Veteran continued to struggle with irritability, and assigned a GAF of 55.  

At an August 2008 VA examination, the Veteran reported that he last worked in 2002 as a dryer operator, but was not on disability due to back problems.  He also reported that his PTSD symptoms started to become worse in 2000 or 2001 once he quite abusing alcohol.  The examiner opined that the Veteran's PTSD caused occupational impairment with reduced reliability and productivity due to disturbance of mood and motivation, and difficulty establishing and maintaining effective work relationships, and assigned a GAF of 40.

In the August 2015 remand, the Board found sufficient evidence to direct the AOJ to refer the case to the Director of Compensation and Pension Service (Director) for extraschedular consideration of a TDIU for the period from December 15, 2003 until August 29, 2005.  Of record is a September 2015 document from the Appeals Management Center that appears to be a proposed decision drafted by a decision review officer to grant an extraschedular TDIU.  In that proposed decision, it was reported that the Veteran had a high school education and had last worked full time in 2002.  In an October 2015 decision, the Director incorporated by reference the September 2015 AMC findings, and denied entitlement of an extraschedular TDIU.  In support of the denial, the Director reasoned that the evidence did not show that the Veteran was unemployable in a sedentary environment.  No rational was given.

The Board remanded the matter again in February 2016, finding that the October 2015 decision did not included a full statement as to the Veteran's service-connected disability, employment history, education, vocational attainment, or other factors having a bearing on the issue.  

In a June 2016 decision, the Director again determined that the record did not show that the Veteran was unable to engage in physical or sedentary employment solely due to his service-connected PTSD.  The apparent rationale was that the Veteran had multiple disabilities in addition to PTSD.  However, no explanation was actually provided.  Instead, the Director simply concluded, "with a diagnosis of PTSD as well as other disabilities, the record does not show that the Veteran is unable to engage in any occupational activity physical or sedentary."

Based on the foregoing, the Board finds that entitlement to an extraschedular TDIU prior to August 30, 2005 is warranted.  In reaching this decision, the Board affords the most weight to the opinion of Dr. J.L. as expressed in the December 2003 and September 2004 psychiatric evaluations.  Dr. J.L.'s opinion that the Veteran is unable to maintain effective work relationships due to severe irritability is supported by contemporaneous medical evidence of record documenting the Veteran's significant irritability due to PTSD.  See January 2004 mental health consultation; June 2004 mental health note; August 2005 mental health note.  In addition, the record also shows that, due to PTSD, the Veteran experienced memory and concentration problems that further support a finding that he was unemployable prior to August 30, 2005.  See January 2004 mental health consultation & June 2004 mental health appointment.  The Board also finds it significant that the Veteran's only reported improvement in irritability occurred when he further reduced contact with others.  See August 2004 VA mental health note.  The Director's February 2016 opinion is conclusory and supported by an insufficient rational, and fails to adequately address the medical evidence tending to show the Veteran is unemployable due to PTSD alone, regardless of whether the work is physical or sedentary, as severe irritability would affect the ability to work in either setting.  Thus, the most probative evidence of record demonstrates that the Veteran was unemployable due to service-connected PTSD prior to August 30, 2005, and entitlement to a TDIU on an extra-schedular basis under 38 CFR § 4.16(b) prior to August 30, 2005, is granted.





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU on an extraschedular basis prior to August 30, 2005 is granted.




____________________________________________
                                       THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


